Citation Nr: 1131734	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a separate initial compensable rating for chronic kidney disease, stage 3, as a complication of diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned at a Travel Board hearing in September 2007.  A transcript of this hearing is associated with the claims folder.

Additional evidence was received at the Board in January 2011, and a waiver of initial consideration of such evidence by the agency of original jurisdiction (AOJ) was received at the Board in May 2011.  See 38 C.F.R. § 20.1304(c) (2010).

This appeal stems from the Veteran's disagreement with the disability rating assigned to his diabetes mellitus, a matter which was finally decided by the Board in June 2010.  However, as detailed further below, complications of diabetes mellitus are eligible for separate ratings.  At the time of the Board's June 2010 decision, evidence of record revealed that the Veteran was being treated for chronic kidney disease, stage 3, due to diabetes mellitus, but did not include sufficient evidence to rate this complication.  Therefore, that portion of the Veteran's disability rating was characterized as a separate issue and remanded for further development.  Moreover, as evidence associated with the claims folder after the Board's June 2010 decision raises the possibility that the Veteran is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the initial rating claim and is separately noted on the front page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the grant of service connection, the Veteran's chronic kidney disease, stage 3, is manifested by constant albumin, hyaline and granular casts, and pitting edema in the bilateral lower extremities.  


CONCLUSION OF LAW

The criteria for a separate initial 30 percent rating, but no more, for chronic kidney disease, stage 3, as a complication of diabetes mellitus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.104, 4.119, 4.119b, Diagnostic Codes 7101, 7502, 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  In December 2004, the AOJ sent a letter to the Veteran providing the notice required for the initial claim of service connection for diabetes mellitus.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned, including any separate compensable complications such as chronic kidney disease.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, in a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings are determined.  The Veteran was given the opportunity to submit additional information.  The claim was readjudicated subsequently in the December 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Service treatment records have been associated with the claims folder.  All identified and available post-service treatment records have been secured.  Specifically, during his hearing before the undersigned, the Veteran reported receiving all care from A.F.N., M.D.  Records from that physician have been obtained, and the Veteran was provided with a VA examination in December 2010.  As such, the AOJ has substantially complied with the Board's June 2010 Remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not notified VA of any further evidence to be obtained on his behalf.  

In this regard, the Board acknowledges the Veteran's report during the November 2006 VA examination that he underwent annual employment physicals.  However, the Veteran has not indicated that records of such physicals contain any information relevant to specific focus of this appeal.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that the Veteran's reference to annual employment physicals contained any information pertinent to his chronic kidney disease, and the Veteran has never asserted that such records would contain any relevant information or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.

As described above, the Veteran has been medically evaluated in conjunction with his claim for a separate compensable rating for chronic kidney disease in December 2010.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA provides a veteran with a medical examination, that examination must be adequate.  The examination report in December 2010 has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria.  In all, the duty to assist has also been fulfilled.

Disability Rating

The Veteran seeks a separate initial compensable rating for chronic kidney disease, stage 3, as a complication of diabetes mellitus.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The March 2005 rating decision on appeal established service connection for the Veteran's diabetes mellitus under 38 C.F.R. § 4.119, DC 7913.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  As detailed above, the subject of the instant appeal is whether the Veteran's chronic kidney disease warrants a separate compensable rating under the applicable criteria.

Chronic kidney disease is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010). According to the policy in the schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2010).  For example, Diagnostic Code 7599 is used to identify unlisted diseases of the kidneys.

The most closely analogous diagnostic code, which rates chronic nephritis under the criteria for renal dysfunction and allows for assignment of a compensable rating, is DC 7502.  The criteria for rating renal dysfunction under DC 7502 are as follows:

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under DC 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a (2010). 

Regarding the criteria for hypertension, under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, DC 7101 (2010).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

Based on the totality of the evidence, the Board initially finds that a compensable rating under DC 7502 is not warranted based on the rating criteria under DC 7101 for hypertension.  In this regard, there are numerous blood pressure measurements recorded in the claims folder.  However, at no point has the Veteran's diastolic pressure been measured at greater than 92 mm.  In fact, over the course of the appeal, his diastolic pressure has predominantly been in the 70 to 85 range.  Regarding the Veteran's systolic pressure, the records do not document one reading greater than 150 mm.  Rather, it has predominantly been in the 120 to 140 range.  During the December 2010 VA examination, the Veteran's blood pressure was measured three times at 140 over 80, 130 over 76, and 120 over 70.  

The Veteran does require continuous medication for control of his hypertension.  See, e.g., VA examination report, December 2010, indicating use of Irebesartan and Lisinopril for hypertension.  However, the evidence of record does not show that he has had a history of diastolic pressure even approaching 100 mm. or a systolic pressure predominantly 160 mm. or greater.  As such, a compensable rating under DC 7101 is not warranted at any point during the appeal, and a compensable rating under DC 7502 cannot be awarded on the basis of hypertension.

However, upon consideration of the remaining criteria for a compensable rating under DC 7502, the Board finds that a 30 percent rating, but no more, is warranted for the entire appeal period.  Specifically, while there is no noted history of acute nephritis, the record reflects that the presence of albumin in the urine has been constant, as documented in laboratory reports dated in March 2008, January 2009, October 2009, and July 2010.  Moreover, hyaline and granular casts were detected upon urinalysis in December 2004.  Additionally, the Veteran evidences 1+ pitting edema in the bilateral lower extremities, which has progressed from the ankles to midshin between the time of the 2006 and 2010 VA examinations.  Such findings are consistent with assignment of a 30 percent rating under DC 7502.

A rating above 30 percent is not warranted.  Specifically, with regard to the criteria for 60 and 80 percent ratings, while there is evidence of edema, the Veteran has not been diagnosed with albuminuria, let alone constant or persistent albuminuria, and a 40 percent rating for hypertension under DC 7101 is not warranted as detailed above.  Nor is there any evidence of a definite decrease in kidney function.  In this regard, the Veteran denied a history of hemodialysis and kidney stones during the most recent December 2010 VA examination, and the examiner, who reviewed all laboratory reports of record, specifically found that there was "no functional impairment" resulting from the Veteran's kidney disease.  Furthermore, a March 2009 renal ultrasound was completely normal, with no evidence of hydronephrosis or stones.  Additionally, while there are numerous blood urea nitrogen (BUN) and creatinine measurements of record, such do not allow for a 60 or 80 percent rating.  Throughout the appeal period, BUN measurements have remained predominantly in the 25 to 35 range.  While the Board acknowledges recorded BUN measurements of 41 in December 2004 and 42 in March 2008, these isolated findings are at odds with the remainder of the evidence, and are not accompanied by any evidence of albuminuria to allow for an 80 percent rating under DC 7502.  Regarding the Veteran's creatinine levels, the record does not document one reading above 2.1, nowhere near 4 to 8 mg% range required for an 80 percent rating.  

Nor is there evidence of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  During the December 2010 VA examination, the Veteran specifically denied any lethargy, weakness or anorexia.  Additionally, the Veteran denied weight loss during the December 2004 VA examination and in a September 2007 private treatment record, and indicated that his weight was stable during the November 2006 and December 2010 VA examinations.  The Veteran did report weakness and fatigue at the November 2006 examination and during his hearing before the undersigned.  See Board Hearing Transcript (Tr.) at 3-4.  Additionally, a September 2007 note from A.T., M.D., indicates that the Veteran's activities are limited secondary to fatigue.  However, such complaints and findings were made with regard to the Veteran's separately service-connected diabetes mellitus and accompanying peripheral neuropathy of the lower extremities, and were utilized to award increased ratings for these disabilities in the Board's previous June 2010 decision.  Accordingly, symptoms of weakness and fatigue cannot support an increased rating under DC 7502, as such would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under various diagnoses is to be avoided).  Finally, there is no evidence of limitation of exertion.  To the contrary, the Veteran testified that he occasionally rolled drums weighing between 400 and 500 pounds in conjunction with his job duties, and reported no exertional problems associated with his kidney disease during the most recent December 2010 VA examination.  See Board Hearing Tr. at 6.  For these reasons, assignment of a 60 or 80 percent rating is not warranted under DC 7502.

With regard to the criteria for a 100 percent rating, there is no evidence that the Veteran has undergone dialysis for his kidney disease, let alone regular dialysis.  Nor has more than sedentary activity been precluded from persistent edema and albuminuria, BUN more than 80 mg%, creatinine more than 8 mg%, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  As emphasized above, the December 2010 VA examiner found no functional impairment stemming from the Veteran's kidney disease, and there is no evidence of any decreased function of other organ systems of record.  In this regard, the Veteran's cardiovascular system has been evaluated as normal during all VA examinations of record.  

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's chronic kidney disease most closely approximates a 30 percent evaluation, but no higher, under DC 7502.

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, supra.  As the disability has remained relatively stable at this increased level, however, staged ratings are not appropriate.

The Board has also considered whether the evidence of record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and specifically finds that it does not.  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 7502 reasonably describe the Veteran's disability level and symptomatology.  They account for his edema, as well as his constant albumin.  Furthermore, the competent evidence does not demonstrate that his kidney disease causes marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he was employed with a chemical company for 38 years following military service until he was "put out on medical disability."  However, as detailed below, the record does not reflect that such was the result of service-connected kidney disease.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected kidney disease presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a separate 30 percent rating for chronic kidney disease, stage 3, as a complication of diabetes mellitus is granted, subject to the rules and regulations governing awards of monetary benefits.


REMAND

Additional development is needed prior to further disposition of the claim for a TDIU.

Specifically, during the December 2010 VA examination, the Veteran indicated that he was placed on "medical disability" in November 2010.  However, it is unclear whether such placement was the result of his service-connected disabilities.  Clarification of this matter should be sought on remand.

Additionally, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work. 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Accordingly, a remand for an examination and opinion is necessary.  

Accordingly, this remaining issue is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any information or evidence related to his employment history, including information about his being placed on "medical disability" in November 2010.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and chronic kidney disease, stage 3) jointly on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3.  Then, after ensuring any other necessary development has been completed, adjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


